[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
STIPULATION FOR JUDGMENT
Judgment in favor of the plaintiff against defendant Robert Smith for $4,000.00, no costs, payable as follows: CT Page 1280
1. Payments of $100.00 per month commencing 8/15/91 with the full remaining balance due and payable on or before 8/15/93. No interest is due if payments are made in accordance with the judgment.
2. Upon a default in payments, the plaintiff may execute on the full remaining balance plus interest running from the date of default.
3. The plaintiff reserves the right to seek a modification of the installment payment order within 5 months from the date of judgment based on information disclosed by defendant Smith, under oath, in post-judgment interrogatories, should that information be substantially different that as was represented, as of this date.